Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	Figures 1, 2, 3, 4, 5, 6 and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Paragraphs 0032-0039 refer to the figures as either known or traditional and the figures are described in the background section of the specification. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 25 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. The term “system” is a generic placeholder.

3.	Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 25 recites a concurrent multi-band transmitter system but does not recite any components of that transmitter system. The claim recites a number of method steps. The limitations of the claim raise an issue regarding the statutory class of this claim. If the class is supposed to be a machine, the claim does not recite any components of that machine. The claim only recites a number of method steps. The claim should be amended to recite the components of the transmitter system. If the class is supposed to be a process, the claim should be amended to recite a method in the preamble of the claim that comprises the recited method steps of claim 25.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 9, 10, 13, 14, 21, 22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdelaziz, Mahmoud, et al., "Low-Complexity Subband Digital Predistortion for Spurious Emission Suppression in Noncontiguous Spectrum Access," IEEE Transactions on Microwave Theory and Techniques, Vol. 64, No. 11, November 2016, pages 3501-3517.
	Regarding claims 1 and 25, Abdelaziz discloses a method of compensating for one or more specific Intermodulation Distortion, IMD, products in a concurrent multi-band transmitter system (Figure 2), comprising: 
generating an IMD correction signal for a specific IMD product (IM3+) as a function of two or more frequency band input signals (x1 and x2) for two or more frequency bands of a concurrent multi-band signal (CC1 and CC2), the specific IMD product being an arbitrary order IMD product (Figure 2: the feedback signal is mixed, filtered, converted to digital, input to the DSP and provided to the sub band DPD filter. The DPD processing principle is focused on the IM3+ subband.); 
frequency translating the IMD correction signal to a desired frequency that corresponds to a radio frequency location of the specific IMD product (Figure 2: mixer combines the signal output from the subband DPD filter with 3fIF); and 
after frequency translating the IMD correction signal to the desired frequency, utilizing the IMD correction signal to compensate for the specific IMD product (Figure 2: adder for receiving the output of the mixer for combining the DPD signal with signal to be transmitted.).  
 (Figure 2: The DPD processing principle is focused on the IM3+ subband.).  
Regarding claim 9, Abdelaziz discloses wherein the desired frequency to which the IMD correction signal is translated is an intermediate frequency that, after subsequent upconversion, results in the IMD correction signal being located at the radio frequency location of the specific IMD product (Figure 2: the RF output with predistortion is shown. The signals are translated to IF frequencies by the mixers as shown prior to upconversion to RF prior to transmission.).  
Regarding claim 10, Abdelaziz discloses wherein the desired frequency to which the IMD correction signal is translated is the radio frequency location of the specific IMD product (Figure 2: the RF output with predistortion is shown. The signals are translated to IF frequencies by the mixers as shown. Additional upconversion to RF prior to transmission will take place to correct the RF frequency location of the specific IMD product.).  
Regarding claim 13, Abdelaziz discloses a concurrent multi-band transmitter system for compensating for one or more specific Intermodulation Distortion, IMD, products in the concurrent multi-band transmitter system (Figure 2), comprising: 
IMD digital predistortion circuitry operable to generate an IMD correction signal for a specific IMD product (IM3+) as a function of two or more frequency band input signals (x1 and x2) for two or more frequency bands of a concurrent multi-band signal (CC1 and CC2), the specific IMD product being an arbitrary IMD product (Figure 2: the feedback signal is mixed, filtered, converted to digital, input to the DSP and provided to the sub band DPD filter. The DPD processing principle is focused on the IM3+ subband.); and 
tuning circuitry operable to frequency translate the IMD correction signal to a desired frequency that corresponds to a radio frequency location of the specific IMD product (Figure 2: mixer combines the signal output from the subband DPD filter with 3fIF); and 
wherein the concurrent multi-band transmitter system is operable to, after frequency translation of the IMD correction signal to the desired frequency, utilize the IMD correction signal to compensate for the specific IMD product (Figure 2: adder for receiving the output of the mixer for combining the DPD signal with signal to be transmitted.).  
Regarding claim 14, Abdelaziz discloses wherein the specific IMD product is a non-simple odd-order IMD product (Figure 2: The DPD processing principle is focused on the IM3+ subband.).  
Regarding claim 21, Abdelaziz discloses wherein the desired frequency to which the IMD correction signal is translated is an intermediate frequency that, after subsequent upconversion, results in the IMD correction signal being located at the radio frequency location of the specific IMD product (Figure 2: the RF output with predistortion is shown. The signals are translated to IF frequencies by the mixers as shown prior to upconversion to RF prior to transmission.).  
Regarding claim 22, Abdelaziz discloses wherein the desired frequency to which the IMD correction signal is translated is the radio frequency location of the specific IMD product (Figure 2: the RF output with predistortion is shown. The signals are translated to IF frequencies by the mixers as shown. Additional upconversion to RF prior to transmission will take place to correct the RF frequency location of the specific IMD product.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelaziz, Mahmoud, et al., "Low-Complexity Subband Digital Predistortion for Spurious Emission Suppression in Noncontiguous Spectrum Access," IEEE Transactions on Microwave Theory and Techniques, Vol. 64, No. 11, November 2016, pages 3501-3517 in view of Yu, Hai, et al., "Automatic Feed-Forward Cancellation of Modulated Harmonic," 86th ARFTG Microwave Measurement Conference, Atlanta, GA, 2015, 3 pages.
. 

6.	Claims 8, 11, 12, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelaziz, Mahmoud, et al., "Low-Complexity Subband Digital Predistortion for Spurious Emission Suppression in Noncontiguous Spectrum Access," IEEE Transactions on Microwave Theory and Techniques, Vol. 64, No. 11, November 2016, pages 3501-3517 in view of Laporte et al (US 2015/0049841).
Regarding claims 8 and 20, Abdelaziz discloses the system and method stated above. Abdelaziz does not disclose wherein the desired frequency to which the IMD correction signal is translated is a baseband frequency that, after subsequent upconversion, results in the IMD correction signal being located at the radio frequency location of the specific IMD product.  Laporte discloses the predistortion system shown in figure 4. Paragraph 0054 states figure 4 illustrates a concurrent dual-band transmitter 
Regarding claims 11 and 23, Abdelaziz discloses the system and method stated above. Abdelaziz does not disclose generating, from the two or more frequency band input signals, two or more predistorted frequency band input signals, respectively, located at desired frequencies for the two or more predistorted frequency band input signals that correspond to radio frequency locations of carriers of the two or more frequency bands of the concurrent multi-band signal; and combining the two or more predistorted frequency band input signals and the IMD correction signal to provide a combined signal. Laporte discloses the predistortion system shown in figure 4. The transmitter is shown predistortion the input BB source band 1 and the input BB source band 2 in block 52 according to the feedback signal. The signals are then combined in combiner 58 to provide a combined signal. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Laporte into the system and method of Abdelaziz to allow for proper predistortion of the source signals to take place. The method of Laporte provides 
Regarding claims 12 and 24, the combination of Abdelaziz and Laporte discloses the method and system as stated above. Laporte further discloses the upconversions of the predistorted signals takes place prior to the combination of the signals. The signals are upconverted then combined to provide the concurrent multi-band signal. The combination does not disclose upconverting the combined signal to provide the concurrent multi-band signal. However, changing the order of the components to achieve the same result would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention. The order of the components is simply a design choice and would result in the same output signal shown by the combination. 

Allowable Subject Matter
7.	Claims 4-7 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose the details of the steps recited in these claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/4/2021